[Cite as Meyer v. Pullum, 2022-Ohio-1205.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         CLERMONT COUNTY




 BRIANNA MARIE MEYER, A MINOR                   :
 CHILD, BY AND THROUGH HER
 PARENTS, JOHN MEYER AND                        :      CASE NO. CA2021-09-054
 MICHELLE MEYER,
                                                :              OPINION
        Appellant,                                              4/11/2022
                                                :

     - vs -                                     :

                                                :
 RANDY PULLUM, et al.,

        Appellees.




       CIVIL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                          Case No. 2020 CVC 00216


Law Offices of Blake R. Maislin, LLC, and Thomas J. Dall, Jr., for appellant.

Cetrulo, Mowery & Hicks, and Lindsay A. Rump, for appellee.



        PIPER, P.J.

        {¶1}    Brianna Meyer ("Brianna") and her parents appeal the order of the Clermont

County Court of Common Pleas denying their motion for a new trial.

        {¶2}    On December 19, 2018, appellee, Randy Pullum, rear-ended a stopped

vehicle driven by Brianna's mother, Michelle Meyer ("Michelle").       Brianna was in the

backseat of her mother's 2016 Jeep Compass when Pullum struck it with his 2003 Ford
                                                                   Clermont CA2021-09-054

Focus. Brianna was eleven years old at the time and enrolled in sixth grade. She testified

that at the impact, she felt a "little bump" and she thought her leg "hit something." It is

unclear whether her knee struck her backpack or a part of the car. Brianna did not

experience any pain until the following day, and told her mother about it when she returned

home from school. Brianna attended school on both the 20th and 21st, and was able to

play dodgeball on the 21st.

       {¶3}   Following complaints of pain, Michelle took Brianna to Mercy Health –

Clermont Hospital on December 21, 2018, two days after the accident. Brianna was placed

in a knee immobilizer and given crutches and discharged. Brianna followed up at Cincinnati

Children's Hospital the next day and again on January 4, January 25, and March 8, 2019.

She was diagnosed with a contusion of the right knee and a hamstring strain. Brianna also

attended two physical therapy sessions at Cincinnati Children's Hospital on January 8 and

February 19, 2019 before ceasing treatment. Records from her final appointment state that

her right knee pain was "resolved."

       {¶4}   Brianna and her parents ("the Meyers") filed a complaint on February 25,

2020. The Meyers prayed for $5,522.36 in past medical expenses and $4,000.00 for future

anticipated medical expenses. On December 9, 2020, approximately two years after the

accident, the Meyers' expert witness Dr. Jonathan Paley, M.D., examined Brianna. He

concluded that she had suffered a contusion of her right patella tendon and atrophy of her

right knee quadriceps muscles and recommended physical therapy.              During the time

between the accident and Dr. Paley's examination, Brianna was actively involved in

athletics, including soccer.

       {¶5}   The matter proceeded to jury trial on April 5, 2021. At trial, Brianna, Michelle,

Pullum, and Dr. Paley each testified. The following day, the jury returned a verdict in favor

of Pullum.    The jury answered "No" to the interrogatory, "Did the negligence of the

                                             -2-
                                                                   Clermont CA2021-09-054

Defendant Randy Pullum on December 19, 2018, directly and proximately cause any

injuries to the plaintiff, Brianna Marie Meyer?" It then awarded $0 in damages.

       {¶6}   On April 8, 2021, the Meyers filed a motion for a new trial pursuant to Civ.R.

59(A)(4) and (A)(6). The trial court scheduled a hearing on the matter and both parties filed

briefs. On August 19, 2021, following the hearing, the trial court issued an order denying

the Meyers' motion for a new trial. The Meyers now appeal, raising the following assignment

of error:

       {¶7}   THE TRIAL COURT ERRED, TO THE SUBSTANTIAL PREJUDICE OF THE

PLAINTIFF, BY DENYING THE PLAINTIFF'S MOTION FOR A NEW TRIAL.

       {¶8}   The Meyers argue that the award of $0 was against the manifest weight of the

evidence and the trial court erred by denying the motion for a new trial.

       {¶9}   A motion for a new trial is governed by Civ.R. 59(A), and pursuant to that rule,

a new trial may be granted upon several enumerated grounds. Nationwide Agribusiness

Ins. Co. v. Heidler, 12th Dist. Clinton Nos. CA2018-06-003, CA2018-07-004, CA2018-09-

012, and CA2018-09-015, 2019-Ohio-4311, ¶ 72. "When presented with a Civ.R. 59(A)(6)

motion for a new trial, a trial court weighs the evidence and considers the credibility of the

witnesses to determine whether the manifest weight of the evidence supports the

judgment." Nwankwo v. Uzodinma, 12th Dist. Butler No. CA2021-08-098, 2022-Ohio-565,

¶ 39. "A new trial may also be granted because of '[e]xcessive or inadequate damages,

appearing to have been given under the influence of passion or prejudice.'" Stephens v.

Vick Express, Inc., 12th Dist. Butler Nos. CA2002-03-066 and CA2002-03-074, 2003-Ohio-

1611, ¶ 31, quoting Civ.R. 59(A)(4). The Meyers' motion was brought pursuant to both

Civ.R. 59(A)(4) and (A)(6).

                                      Civ.R. 59(A)(6)

       {¶10} We review the denial of a Civ.R. 59(A)(6) motion for a new trial for abuse of

                                            -3-
                                                                      Clermont CA2021-09-054

discretion. Nwankwo at ¶ 39. "An abuse of discretion implies that the court's decision was

unreasonable, arbitrary, or unconscionable, and not merely an error of law or judgment."

Nationwide at ¶ 46.

       {¶11} Upon reviewing the record, we find that the trial court did not err in denying

the Meyers' motion for a new trial under Civ.R. 59(A)(6). The Meyers essentially argue that

because the hospital records assert that the accident was the source of Brianna's injuries,

this forecloses all other possible causes of her injuries, including sporting activities

undertaken during the two school days between the accident and her first hospital visit. The

Meyers presented a robust case, with testimony from two eyewitnesses and an expert

witness as well as voluminous medical records. However, it is within the province of the

jury to assign weight to the evidence and decide what is credible. Silver v. Jewish Home of

Cincinnati, 12th Dist. Warren No. CA2010-02-015, 2010-Ohio-5314, ¶ 34. The jury was not

required to believe any particular testimony or give weight to any particular evidence. Martin

v. Am. Natl. Property & Cas. Co., 12th Dist. Butler No. CA2009-11-282, 2010-Ohio-3370,

at ¶ 24 ("A jury is free to accept or reject any or all of the testimony of any witness, including

testimony of an expert witness").

       {¶12} The Meyers also argue that a new trial should have been granted because

their evidence is undisputed. However, "even when the evidence is undisputed, the jury

possesses the inherent right to reject the evidence presented." Id. In fact, "[a] jury is free

to reject any evidence and is not required to accept evidence simply because it is

uncontroverted, unimpeached, or unchallenged."           Stephens, 2003-Ohio-1611 at ¶ 27.

"'[T]he jury is the sole judge of the weight of the evidence and the credibility of witnesses.'"

Silver at ¶ 34, quoting McKay Machine Co. v. Rodman, 11 Ohio St.2d 77, 82 (1967). We

find that the jury's verdict was not against the manifest weight of the evidence. The trial

court therefore did not abuse its discretion in upholding the jury's verdict and denying the

                                              -4-
                                                                     Clermont CA2021-09-054

Meyers' motion for a new trial on the basis of Civ.R. 59(A)(6).

                                        Civ.R. 59(A)(4)

       {¶13} Next, we address the Meyers' argument that the trial court erred by denying

their Civ.R. 59(A)(4) motion for a new trial on the grounds of inadequate damages. We

review a trial court's denial of a Civ.R. 59(A)(4) motion for a new trial for abuse of discretion.

Hicks v. Freeman, 12th Dist. Warren No. CA99-12-140, 2000 WL 1336854, *2 (Sept. 18,

2000). "Damage awards in personal injury actions are particularly within the province of

the jury and neither a reviewing court nor a trial court can substitute its judgment for that of

the jury." Martin at ¶ 24. "[I]n order to set aside a damage award as inadequate and against

the manifest weight of the evidence, a reviewing court must determine that the verdict is the

result of jury passion and prejudice and is so gross as to shock the sense of justice and

fairness." (Citation omitted.) Henson v. K. Collins Plumbing, Inc., 12th Dist. Clermont No.

CA2005-07-069, 2006-Ohio-3090, ¶ 48.

       {¶14} We have consistently granted new trials where causation was proved but

damages were not awarded, or where damages were awarded for medical expenses but

not for uncontroverted pain and suffering. Kubilis v. Owens, 12th Dist. Butler No. CA2007-

03-065, 2008-Ohio-3728, ¶ 12–17, 23. The cases to which the Meyers direct us are

inapposite. In the case sub judice, no causation was proven or stipulated. Instead, the jury

was clear in its answer to the interrogatory that Pullum did not "directly and proximately

cause any injuries to the plaintiff Brianna Marie Meyer." "As the trier of fact, the jury was

free to accept or reject any or all of appellants' evidence of damages." Henson at ¶ 49.

Given that the jury here rejected the Meyers' evidence and failed to find causation, it would

have been improper for the it to award damages. The trial court thus did not abuse its

discretion in denying the Meyers' Civ.R. 59(A)(4) motion for a new trial.

                                          Conclusion

                                              -5-
                                                                      Clermont CA2021-09-054

         {¶15} We   understand      the   Meyers'   conviction   to    their   perspective   and

disappointment with their day in court. However, neither we, nor the trial court may simply

substitute our judgment for that of the jury. Bargo v. R & L Transfer, Inc., 12th Dist. Clermont

No. CA99-11-108, 2000 WL 1221892, *1 (Aug. 28, 2000). We therefore overrule the

Meyers' assignment of error and affirm the trial court's judgment denying the motion for new

trial.

         {¶16} Judgment affirmed.


         S. POWELL and HENDRICKSON, JJ., concur.




                                             -6-